Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on August 15th, 2022.  Claims 1 to 20 and 23 to 24 are pending and examined below.  Claims 21 and 22 are canceled.

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The objections have been withdrawn in light of the amendments
Applicant’s arguments with respect to §112(b) rejections of claims 10, 14,and 19 have been fully considered and are persuasive.  The rejections have been withdrawn.  The Examiner notes that “partially”, while broad does provide at least some standard to define the bounds of what is being claimed.
	Applicant’s arguments in regards to claims 21 and 22 are rendered moot by the cancellation of the claims.
Applicant's arguments regarding the §101 rejections have been fully considered but they are not persuasive.  The Applicant argues that the amendments amount to the introduction of a significant additional element.  However, the Examiner finds that the amended claims merely amount to a re-wording of the existing claimed invention.  Moreover, the Examiner does not find any significant additional elements being introduced.  In particular, the addition of a “second” landmark is spurious given that it amounts to mere duplication of parts, especially in light of the fact that the original claims just referred to this an “other” landmark.  Again, the Examiner finds no significant additional elements being introduced here.  The rejections under §101 stand.
Applicant’s arguments, with respect to the prior art rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishikawa in view of Nakamura.
Claim Objections
Claim 5 is objected to because of the following informalities:  The amended claim 1 already presupposes that the second landmark is visible, so conditioning claim 5 on visibility of the second landmark is superfluous.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24 use the term “feature clues”.  The term is vague and ambiguous at best.  Based on the context and the specification, the Examiner cannot define precisely what is meant by this term, rendering the claims indefinite.  For the purposes of examination, the Examiner defines “feature clues” to include an additional information that may aid or improve the route guidance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 and 23 to 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of identifying obscured landmarks. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significantly additional elements present.
	The examiner offers the following analysis of the independent claims (claims 1, 10, 16, and 19) based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes.  Claims 1 and 10 are to processes (methods) and claims 16 and 19 are to machines (systems).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  The claims recite an abstract idea, specifically, the mental process of identifying obscured and visible landmarks and choosing landmarks that suitable for the driver.  This mental process involves evaluation (“identifying a first landmark…”, “comparing … at least one image…”, “analyzing … at least one image…”, and “determining … that the current condition is expected to … obscure a selected landmark…”, “determining …that the first landmark …”) and judgment (“modifying … the initial directions…”, and “identifying a different landmark…”. “identifying … at least one second landmark …”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are “obtaining initial directions…”, “obtaining previously captured images…”, “receiving … real-time imagery…”, “providing a visual, audible, or haptic indication…”, “memory…”, and “processors…”.  The first obtaining step is mere data gathering and is therefore a form of insignificant extra-solution activity.  The second obtaining step is merely selecting a particular dataset to be manipulated and is therefore a form of insignificant extra-solution activity.  The receiving step is mere data gathering and is therefore a form of insignificant extra-solution activity.  The indication step is mere post-solution displaying and is therefore a form of insignificant extra-solution activity.  The memory and processors are generic computer elements and are therefore conventional, routine, and well-understood elements in this art area.  In effect, the claims are recited at a high level of abstraction and generality, and they amount to merely using a computer as a tool to perform an abstract idea.  Therefore these additional elements do not integrate the judicial exception into a practical application.  See MPEP 2106.05(f) (“Mere Instructions To Apply An Exception”).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements are all either conventional, well-understood, or routine elements, or they amount to insignificant extra-solution activity (see MPEP 2106.05(g)).
The examiner will now show how the dependent claims do not change this analysis.
Claims 2 to 3, 5 to 6, 9, 11 to 15, and 23 to 24 only modify the steps of the mental process and therefore do not change the analysis.
Claims 4, 8, and 17 to 18 add the additional element of a camera.  A camera is a well-understood, routine, and conventional element in this art area and as such does not amount to significantly more than the judicial exception.  The analysis does not change.
Claim 7 involves the display of instructions.  The display here amounts to post-solution displaying and is therefore insignificant extra-solution activity.  This additional element does not amount to significantly more than the judicial exception.  The analysis does not change.
Claim 20 involves a machine-learning process.  This additional element is not a form of extra-solution activity.  However, claim 20 amounts to merely implementing the mental process of identifying current driving conditions using a computer-implemented method (a machine learning algorithm).  As such, claim 20 amounts to merely using a computer as a tool to perform an abstract idea.  Therefore, the additional element does not integrate the judicial exception into the practical application.  In addition, machine-learning processes are well-understood, routine, and conventional elements in this art area and therefore this additional element does not amount to significantly more than the judicial exception. In either case, the analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7, 9 to 11, 14, 16 to 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20180136001 A1), hereinafter known as Ishikawa, in view of Nakamura et al. (US 20130261969 A1), hereinafter known as Nakamura.
Regarding claim 1, Ishikawa teaches a method comprising: (Ishikawa, ¶[0083], "The present techniques can be implemented as a system, a method, and/or a computer program product. The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.")
obtaining initial directions for a driving route for a driver of a vehicle, the directions for use in routing the vehicle from a starting point to a destination, the initial directions including an indication of a first landmark; (Ishikawa, ¶[0064], "In some embodiments, a user (e.g., a driver or a passenger) can enter user input 412 into the route management module 414 to begin route guidance. The user input 412 includes route selection settings, such as, for example, a destination address. The route management module 414 provides route guidance using known navigational techniques, based on, for example, driving data 416 and a map database 418. The driving data 416 can include, for example, the current GPS coordinates of the vehicle."; and Ishikawa, ¶[0018], "Turning now to a detailed description of the present invention, as previously noted herein, some existing navigation systems provide guidance by superimposing landmark images upon a fork or an intersection of a road in a highlighted state. These landmarks are presented to the driver to allow for a more natural route guidance experience. Conventional systems typically store landmark data client or server side with the bulk navigation data. The landmark data, which is otherwise static, can be periodically updated by the system.")
obtaining previously captured imagery of one or more locations along the route; identifying the first landmark located in the previously captured imagery; receiving, by one or more processors of a computer device, real-time imagery obtained by a camera located in the vehicle; (Ishikawa, ¶[0065], "In some embodiments, the processing system 400 includes a landmark comparison module 420. The landmark comparison module 420 monitors route data received from the route management module 414 to determine when the vehicle is approaching a registered landmark. When the vehicle approaches a location corresponding to a landmark stored in the image and landmark database 406, the landmark comparison module 420 compares the image of the landmark as stored in the image and landmark database 406 against the visual depiction of the landmark within the image data captured by the camera 402.")
comparing, by the one or more processors, at least one image from the real-time imagery against at least one image from the previously captured imagery to determine whether the first landmark would be observable by the driver of the vehicle; (Ishikawa, ¶[0066] to ¶[0067], "In the case where no change is detected between the recorded image of the landmark and the visual depiction of the landmark, the landmark comparison module 420 presents the landmark to the user via the presentation module 422 according to one or more embodiments.  [¶] In the case where a change is detected (e.g., a color of a building, a category of a business, a content of a sign, etc.) between the recorded image of the landmark and the visual depiction of the landmark, the landmark comparison module 420 provides a guidance regarding the difference to the user via the presentation module 422."; and Ishikawa, ¶[0068] to ¶[0069], "In the case where the landmark no longer exists, the landmark comparison module 420 provides a guidance informing the user via the presentation module 422. For example, the guidance can include, “The red fast food restaurant which used to be 100 feet ahead on the left side no longer exists.” In some embodiments, the landmark comparison module 420 provides alternative landmarks, such as, for example, “Look instead for a firehouse on the right.” In some embodiments, the landmark comparison module 420 provides guidance by means of an image and a voice describing the fact that the place the automobile itself is traveling is where the landmark used to be with a description of the difference between the past (e.g., the expected landmark) and the current state (e.g., an alternative landmark). By the explicit presentation of the fact that the location at issue is where the landmark existed, it is made possible to clearly present to the driver the fact that the driver is not driving along an erroneous route. In some embodiments, the landmark comparison module 420 can prompt the user to approve a new landmark to replace the landmark that no longer exists.  [¶] In the case where the visibility of the landmark has changed due, for example, to the time of day, weather, or construction, the landmark comparison module 420 provides a guidance informing the user that the landmark exists but that the visibility of the landmark is impaired. In some embodiments, the guidance includes a “current visibility” description. The “current visibility” can be based on either the image data received from the camera 402 or the image data within the third party data 410.")
Ishikawa does not explicit teach the following limitations but Nakamura teaches the following: determining, by the one or more processors based on the comparing, that the first landmark would not be observable by the driver of the vehicle; identifying, by the one or more processors, at least one second landmark from the real-time imagery, the at least one second landmark being different than the first landmark and observable by the driver of the vehicle; and (Nakamura, abstract, "A navigation apparatus includes an obtaining unit, a storage unit, an extracting unit, a navigation unit and a determination unit. The obtaining unit obtains an image captured by an imaging unit. The storage unit stores landmark information relating to facilities. The extracting unit extracts at least one landmark corresponding to a navigation point from the stored landmark information when moving along a route. The navigation unit guides the navigation point by use of the at least one landmark extracted. The determination unit determines, at a position possible to take an image of a characteristic object corresponding to the landmark information thereat, whether the characteristic object can be recognized from the obtained image.  The navigation unit guides the navigation point after omitting a landmark corresponding to the characteristic object from the at least one extracted landmark if the determination unit determines that the characteristic object cannot be recognized."; and Nakamura, ¶[0024] to ¶[0025], "According to the above-mentioned embodiment, on the basis of the captured image, the navigation apparatus determines whether or not the characteristic object corresponding to the stored landmark information actually exists, and executes the guidance based on the landmark information only when it determines that the characteristic object exists. Thereby, even when the facility corresponding to the landmark information has already vanished away at the time of the guidance, the navigation apparatus can execute the guidance based on other information without letting the user get confused.  [¶] In one mode of the navigation apparatus, the determination unit determines whether or not any other characteristic object corresponding to another landmark which the extracting unit does not extract can be recognized if the determination unit determines that the characteristic object cannot be recognized, and the navigation unit guides the navigation point by using the other landmark if the determination unit determines that the other characteristic object can be recognized. Thereby, even when the facility corresponding to the landmark information has already vanished away at the time of the guidance, the navigation apparatus can execute the guidance without letting the user get confused.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Ishikawa with the second landmarks of Nakamura, since providing an alternative landmark ensures that there is always at least one clear landmark in the directions and may ease or improve the overall user experience when navigating.
Finally, Ishikawa in view of Nakamura teaches the following: modifying by the one or more processors, upon the determination that the first landmark would not be observable by the driver of the vehicle, the initial directions for the driving route to replace the indication of the first landmark with an indication of the at least one second landmark.  (Ishikawa, ¶[0066] to ¶[0067], "In the case where no change is detected between the recorded image of the landmark and the visual depiction of the landmark, the landmark comparison module 420 presents the landmark to the user via the presentation module 422 according to one or more embodiments.  [¶] In the case where a change is detected (e.g., a color of a building, a category of a business, a content of a sign, etc.) between the recorded image of the landmark and the visual depiction of the landmark, the landmark comparison module 420 provides a guidance regarding the difference to the user via the presentation module 422."; and Ishikawa, ¶[0068] to ¶[0069], "In the case where the landmark no longer exists, the landmark comparison module 420 provides a guidance informing the user via the presentation module 422. For example, the guidance can include, “The red fast food restaurant which used to be 100 feet ahead on the left side no longer exists.” In some embodiments, the landmark comparison module 420 provides alternative landmarks, such as, for example, “Look instead for a firehouse on the right.” In some embodiments, the landmark comparison module 420 provides guidance by means of an image and a voice describing the fact that the place the automobile itself is traveling is where the landmark used to be with a description of the difference between the past (e.g., the expected landmark) and the current state (e.g., an alternative landmark). By the explicit presentation of the fact that the location at issue is where the landmark existed, it is made possible to clearly present to the driver the fact that the driver is not driving along an erroneous route. In some embodiments, the landmark comparison module 420 can prompt the user to approve a new landmark to replace the landmark that no longer exists.  [¶] In the case where the visibility of the landmark has changed due, for example, to the time of day, weather, or construction, the landmark comparison module 420 provides a guidance informing the user that the landmark exists but that the visibility of the landmark is impaired. In some embodiments, the guidance includes a “current visibility” description. The “current visibility” can be based on either the image data received from the camera 402 or the image data within the third party data 410.")
Claims 16 is substantially similar to claim 1 and are rejected via substantially the same arguments.
Regarding claim 4, Ishikawa in view of Nakamura discloses a method wherein
the real-time imagery is obtained by the camera during driving along the route (Ishikawa, ¶[0020], “The system continuously or periodically receives image data from a camera.”).
Regarding claim 7, Ishikawa in view of Nakamura discloses a method wherein
modifying the initial directions includes at least one of updating a graphical display within the vehicle or playing audible instructions within the vehicle (Ishikawa, ¶[0064], “modifying the initial directions includes at least one of updating a graphical display within the vehicle or playing audible instructions within the vehicle.”).
Regarding claim 9, Ishikawa in view of Nakamura discloses a method wherein
modifying the initial directions further includes augmenting or replacing the initial directions with at least one visual clue based on one or more objects along the driving route visible to the camera (Ishikawa, ¶[0068], “In the case where the landmark no longer exists, the landmark comparison module 420 provides a guidance informing the user via the presentation module 422. For example, the guidance can include, “The red fast food restaurant which used to be 100 feet ahead on the left side no longer exists.” In some embodiments, the landmark comparison module 420 provides alternative landmarks, such as, for example, “Look instead for a firehouse on the right.” In some embodiments, the landmark comparison module 420 provides guidance by means of an image and a voice describing the fact that the place the automobile itself is traveling is where the landmark used to be with a description of the difference between the past (e.g., the expected landmark) and the current state (e.g., an alternative landmark). By the explicit presentation of the fact that the location at issue is where the landmark existed, it is made possible to clearly present to the driver the fact that the driver is not driving along an erroneous route. In some embodiments, the landmark comparison module 420 can prompt the user to approve a new landmark to replace the landmark that no longer exists.”).
Regarding claim 10, Ishikawa teaches a method (Ishikawa, ¶[0082], “The present techniques can be implemented as a system, a method, and/or a computer program product. The computer program product can include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”) comprising
receiving, by one or more processors of a computer device, real-time imagery obtained by a camera located in a vehicle during driving of the vehicle by a driver; analyzing, by the one or more processors, at least one image from the real-time imagery to determine a current condition in an external environment around the vehicle (Ishikawa, ¶[0020], “One or more embodiments provide a driving assistant system, a computer-implemented method, and a computer product for associating user-specified landmarks with a route and for adaptively tracking changes to the landmarks over time. The system continuously or periodically receives image data from a camera. The system can identify one or more candidate landmarks within the image data and can present the candidate landmarks to a user. The system stores the candidate landmark and metadata associated with the candidate landmark in response to the user confirming the candidate landmark for storage.”);
determining by the one or more processors, based on the real-time imagery, that the current condition is expected to at least partially obscure a selected landmark in the external environment from viewing by the driver (Ishikawa, ¶[0069], “In the case where the visibility of the landmark has changed due, for example, to the time of day, weather, or construction, the landmark comparison module 420 provides a guidance informing the user that the landmark exists but that the visibility of the landmark is impaired. In some embodiments, the guidance includes a “current visibility” description. The “current visibility” can be based on either the image data received from the camera 402 or the image data within the third party data 410.”);
upon determining that the current condition is expected to at least partially obscure the selected landmark in the external environment from viewing by the driver, identifying by the one or more processors a different landmark that is observable by the camera located in the vehicle; and providing a visual, audible or haptic indication of the different landmark to the driver, (Ishikawa, ¶[0067] to ¶[0068], “In the case where a change is detected (e.g., a color of a building, a category of a business, a content of a sign, etc.) between the recorded image of the landmark and the visual depiction of the landmark, the landmark comparison module 420 provides a guidance regarding the difference to the user via the presentation module 422. In some embodiments, the guidance is in the form of an image, voice instructions, or a combination of visual and audio cues. For example, the guidance can include, “The yellow building is now painted blue.”, “There is a Mexican restaurant in place of the movie theater.”, “The sign of the buckwheat noodle shop has been replaced by a sign of a hotel. The color of the sign is white.” or “The forest has been developed into a residential area.” The guidance can also include, for example, a pair of HUD images depicting the change in the landmark. In some embodiments, the landmark comparison module 420 prompts the user to store an updated image of the landmark. In some embodiments, the landmark comparison module 420 automatically stores an updated image of the landmark.  [¶] In the case where the landmark no longer exists, the landmark comparison module 420 provides a guidance informing the user via the presentation module 422. For example, the guidance can include, “The red fast food restaurant which used to be 100 feet ahead on the left side no longer exists.” In some embodiments, the landmark comparison module 420 provides alternative landmarks, such as, for example, “Look instead for a firehouse on the right.” In some embodiments, the landmark comparison module 420 provides guidance by means of an image and a voice describing the fact that the place the automobile itself is traveling is where the landmark used to be with a description of the difference between the past (e.g., the expected landmark) and the current state (e.g., an alternative landmark). By the explicit presentation of the fact that the location at issue is where the landmark existed, it is made possible to clearly present to the driver the fact that the driver is not driving along an erroneous route. In some embodiments, the landmark comparison module 420 can prompt the user to approve a new landmark to replace the landmark that no longer exists.”).
Ishikawa does not explicitly teach the following limitation but Nakamura teaches the following: the identifying comprising selecting the different landmark from real-time imagery (Nakamura, abstract, "A navigation apparatus includes an obtaining unit, a storage unit, an extracting unit, a navigation unit and a determination unit. The obtaining unit obtains an image captured by an imaging unit. The storage unit stores landmark information relating to facilities. The extracting unit extracts at least one landmark corresponding to a navigation point from the stored landmark information when moving along a route. The navigation unit guides the navigation point by use of the at least one landmark extracted. The determination unit determines, at a position possible to take an image of a characteristic object corresponding to the landmark information thereat, whether the characteristic object can be recognized from the obtained image.  The navigation unit guides the navigation point after omitting a landmark corresponding to the characteristic object from the at least one extracted landmark if the determination unit determines that the characteristic object cannot be recognized."; and Nakamura, ¶[0024] to ¶[0025], "According to the above-mentioned embodiment, on the basis of the captured image, the navigation apparatus determines whether or not the characteristic object corresponding to the stored landmark information actually exists, and executes the guidance based on the landmark information only when it determines that the characteristic object exists. Thereby, even when the facility corresponding to the landmark information has already vanished away at the time of the guidance, the navigation apparatus can execute the guidance based on other information without letting the user get confused.  [¶] In one mode of the navigation apparatus, the determination unit determines whether or not any other characteristic object corresponding to another landmark which the extracting unit does not extract can be recognized if the determination unit determines that the characteristic object cannot be recognized, and the navigation unit guides the navigation point by using the other landmark if the determination unit determines that the other characteristic object can be recognized. Thereby, even when the facility corresponding to the landmark information has already vanished away at the time of the guidance, the navigation apparatus can execute the guidance without letting the user get confused.")
It would have been obvious to a person having ordinary skill in the art to combine the method of Ishikawa with the second landmarks of Nakamura, since providing an alternative landmark ensures that there is always at least one clear landmark in the directions and may ease or improve the overall user experience when navigating.
Claim 19 is substantially similar to claim 10 and is rejected via substantially the same arguments as used for claim 10.
Regarding claim 11, Ishikawa in view of Nakamura discloses a method further comprising
prior to the providing, modifying an initial set of directions for driving to a destination with the indication of the different landmark (Ishikawa, ¶[0066] to ¶[0069], “In the case where no change is detected between the recorded image of the landmark and the visual depiction of the landmark, the landmark comparison module 420 presents the landmark to the user via the presentation module 422 according to one or more embodiments.  [¶] In the case where a change is detected (e.g., a color of a building, a category of a business, a content of a sign, etc.) between the recorded image of the landmark and the visual depiction of the landmark, the landmark comparison module 420 provides a guidance regarding the difference to the user via the presentation module 422.  […] In the case where the landmark no longer exists, the landmark comparison module 420 provides a guidance informing the user via the presentation module 422. For example, the guidance can include, “The red fast food restaurant which used to be 100 feet ahead on the left side no longer exists.” In some embodiments, the landmark comparison module 420 provides alternative landmarks, such as, for example, “Look instead for a firehouse on the right.” In some embodiments, the landmark comparison module 420 provides guidance by means of an image and a voice describing the fact that the place the automobile itself is traveling is where the landmark used to be with a description of the difference between the past (e.g., the expected landmark) and the current state (e.g., an alternative landmark). By the explicit presentation of the fact that the location at issue is where the landmark existed, it is made possible to clearly present to the driver the fact that the driver is not driving along an erroneous route. In some embodiments, the landmark comparison module 420 can prompt the user to approve a new landmark to replace the landmark that no longer exists.  [¶] In the case where the visibility of the landmark has changed due, for example, to the time of day, weather, or construction, the landmark comparison module 420 provides a guidance informing the user that the landmark exists but that the visibility of the landmark is impaired. In some embodiments, the guidance includes a “current visibility” description. The “current visibility” can be based on either the image data received from the camera 402 or the image data within the third party data 410.”).
Regarding claim 14, Ishikawa in view of Nakamura discloses a method wherein
determining that the current condition is expected to obscure the selected landmark in the external environment from viewing by the driver includes determining that visibility of the selected landmark is adversely impacted by a weather condition, a low light condition, another vehicle, a building or vegetation (Ishikawa, ¶[0069], “In the case where the visibility of the landmark has changed due, for example, to the time of day, weather, or construction, the landmark comparison module 420 provides a guidance informing the user that the landmark exists but that the visibility of the landmark is impaired.  In some embodiments, the guidance includes a “current visibility” description. The “current visibility” can be based on either the image data received from the camera 402 or the image data within the third party data 410.”).
Regarding claim 17, Ishikawa in view of Nakamura discloses a method further comprising
the camera (Ishikawa, ¶[0020], “The system continuously or periodically receives image data from a camera.”).

Claims 2 to 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Nakamura as applied to claim 1 above, and further in view of Winkler (WO 2010081549 A1), hereinafter known as Winkler.
Regarding claim 2, Ishikawa in view of Nakamura does not teach the particular limitations of claim 2 but Winkler teaches a method wherein
the comparing to determine whether the first landmark would be observable by the driver of the vehicle includes determining whether the first landmark is partially or fully obscured from viewing by the driver of the vehicle (Winkler, page 21, line 36 to page 22, line 13, “For example, in the navigation scenario described above the processor may be configured, once it has determined that there is - in this instance - a Church in the vicinity of the manoeuvre, to relay a message of the type "Can you see the Church on the right?" to the user of the device. For example, the message may be displayed on the display screen of the navigation device, and/or relayed to the user audibly. The user is provided with the opportunity to respond "yes" or "no", either by touching an appropriate virtual button on the touch sensitive screen or by vocalising the appropriate response, and the processor is configured to generate an enhanced navigation instruction in step 450 only if the user can in fact see the landmark in question. If the user cannot see the landmark in question (for example because the landmark is obscured (for example because a large vehicle is parked outside, or because seasonal growth of foliage has temporarily obscured the landmark)) or if no response is forthcoming within a predetermined period of time, processing continues to step 446 and a conventional navigation instruction is generated.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ishikawa in view of Nakamura with the determination step of Winkler, because this determination step is a simple way to quantify how observable a landmark would be from a driver’s perspective and as such would reduce the complexity of the overall method.
Regarding claim 3, Ishikawa in view of Nakamura and Winkler discloses a method wherein
determining whether the first landmark is partially or fully obscured includes determining that visibility of the first landmark is adversely impacted by a weather condition, a low light condition, another vehicle, a building or vegetation (Ishikawa, ¶[0069], “In the case where the visibility of the landmark has changed due, for example, to the time of day, weather, or construction, the landmark comparison module 420 provides a guidance informing the user that the landmark exists but that the visibility of the landmark is impaired.  In some embodiments, the guidance includes a “current visibility” description. The “current visibility” can be based on either the image data received from the camera 402 or the image data within the third party data 410.”).

Claims 5, 12, 15,  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Nakamura as applied to claims 1, 10, 11, and 19 above, and further in view of Horvitz (WO 2009002884 A2), hereinafter known as Horvitz.
Regarding claim 5, Ishikawa in view of Nakamura does not teach the particular limitations of claim 5 but Horvitz teaches a method wherein
the modified directions indicate to the driver to take a specific driving action when the at least one second landmark is visible to the driver (Horvitz, ¶[0032], “FIG. 1 discloses an example route planning system 100. A route enters into a modification component 102. The modification component 102 augments a route with additional landmark information (e.g., topological information.) For example, there can be a route that instructs a driver to 'turn right on Main Street.' The modification component 102 can change an instruction to 'turn right at the Smith Drug Store on Main Street' (emphasis added.) The modification component 102 can operate as a means for augmenting directions with identified landmark information.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ishikawa in view of Nakamura with the modified directions of Horvitz, because these modified directions would prevent driver confusion and therefore increase the safety of the navigation experience.
Claim 12 is substantially similar to claim 5 and is rejected via substantially the same arguments as used for claim 5.
Regarding claim 15, Ishikawa in view of Nakamura does not teach the particular limitations of claim 15 but Horvitz teaches a method wherein
analyzing the at least one image from the real-time imagery to determine the current condition in the external environment around the vehicle comprises applying a machine learning model to the real-time imagery in order to detect an obstructions or other visibility impairment in the external environment (Horvitz, ¶[0041] to ¶[0042], “An analysis component 210 receives and processes information from the aforementioned components and the extrinsic data. The analysis component 210 can perform an operation upon information related to the route. The analysis component 210 can utilize a set of models (e.g., driver behavior model, vehicle model, terrain model, energy source model, etc.) in connection with determining or inferring which set of landmarks to apply to a route. The models can be based on a plurality of information (e.g., driver behavior, vehicle performance, predicted and/or sensed traffic flow speeds, etc...). Over time, the respective models will become trained to facilitate landmarks that are of use to an operator.  [¶] The analysis component 210 can include a calculation component 212 that assists in making determinations based on landmarks. The calculation component 212 can perform at least one estimation in relation to an operator perception of a landmark, where the estimation is used in integration of landmarks upon the route. For example, a landmark can be one mile away, 100 feet tall, is tallest structure in an area, and weather can be clear. The calculation component 212 makes an estimation that an average user of a vehicle will be able to see and recognize a landmark from X feet away. [0043] An optional learning and reasoning system, referred to as artificial intelligence 214, can be employed by the analysis component 210 in connection with making determinations or inferences regarding landmark application. According to one embodiment, artificial intelligence 214 can take an output of the calculation component 212 and make a determination if adding a landmark in directions will be of use for an operator of a vehicle. For example, the calculation component 212 can be determine that a landmark will be appreciated by an operator 3 feet before arriving at the landmark. If the operator is traveling at sixty miles per hour, then the artificial intelligence 214 can determine that the landmark should not be entered into a direction set since it will not be appreciated until it is too late for an average use to act upon a recognition.”; and Horvitz, ¶[0065], “For example, the artificial intelligence 214 of FIG. 2 can determine that a more visible landmark is more likely to be useful then a close landmark. In this example, the Empire State Building 2 blocks away can be more useful then a local yarn store one block away. While components are shown to operate as separate entities, it is to be appreciated components disclosed in the subject specification can integrate together and operate as one unit.”).
It would have been obvious for a person having ordinary skill in the art to combine the method of Ishikawa in view of Nakamura with the machine-learning model of Horvitz, because this machine-learning model could improve the accuracy of the predictions and therefore improve the quality of the landmarks selected.
Claim 20 is substantially similar to claim 15 and is rejected via substantially the same arguments as used for claim 15.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Nakamura and Horvitz as applied to claims 5 and 12 above, and further in view of LaForge et al. (US 9915947 B1), hereinafter known as LaForge.
Regarding claim 6, Ishikawa in view of Nakamura and Horvitz does not teach the particular limitations of claim 6 but LaForge teaches a method wherein
the specific driving action is selected from a group consisting of slowing down, turning, stopping or parking (LaForge, column 22, lines 33 to 38, “Normal operation of the autonomous vehicle may include driving at a certain speed, driving within the speed limit, turning, stopping, parking, lane changing, accelerating, decelerating, and/or other vehicle operations during normal operation of the autonomous vehicle.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ishikawa in view of Nakamura and Horvitz with the specific driving actions of LaForge, because these driving actions are four of the simplest actions required for any vehicle to maneuver and therefore would provide the driver with a set of actions that they already use frequently and understand instinctively.
Claim 13 is substantially similar to claim 6 and is rejected via substantially the same arguments as used for claim 6.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Nakamura as applied to claim 1 above, and further in view of Stein (US 20140372020 A1), hereinafter known as Stein.
Regarding claim 8, Ishikawa in view of Nakamura does not teach the particular limitations of claim 8 but Stein teaches a method wherein
the camera located in the vehicle has a field of view, and comparing the at least one image from the real-time imagery against the at least one image from the previously captured image includes evaluating the camera's field of view against an expected field of view of the driver (Stein, ¶[0028] to ¶[0029], “The cameras included on vehicle 200 as part of the image acquisition unit 120 may be positioned at any suitable location. In some embodiments, as shown in FIG. 2 and in FIG. 3, camera 122 may be located in the vicinity of the rear view mirror. This position may provide a line of sight similar to that of the driver of vehicle 200, which may aid in determining what is and is not visible to the driver. Camera 122 may be positioned at any location near to the rear view mirror, but placing camera 122 on the driver side of the mirror may further aid in obtaining images representative of the driver's field of view and/or line of sight.  [¶] Other locations for the cameras of image acquisition unit 120 may also be used. For example, camera 124 may be located on or in a bumper of vehicle 200. Such a location may be especially suitable for cameras having a wide field of view. The line of sight of bumper-located cameras can be different from that of the driver and, therefore, the bumper camera and driver may not always see the same objects.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ishikawa in view of Nakamura with the field-of-view comparison of Stein, since this comparison improves the accuracy of the landmark selection by considering the point-of-view of the driver specifically and adjusting for it.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Nakamura as applied to claim 16 above, and further in view of Golding et al. (US 20170314954 A1), hereinafter known as Golding.
Regarding claim 18, Ishikawa in view of Nakamura does not teach the particular limitations of claim 18 but Golding teaches a method wherein
the camera is part of a personal communication device (Golding, ¶[0018], “To better guide a driver along a navigation route, a system collects real-time imagery from approximately the user's vantage point (e.g., using a dashboard camera, a camera built into the vehicle, the user's smartphone mounted on the dashboard), retrieves a set of visual landmarks for the user's current position along the navigation route, and uses the real-time imagery to determine which of the retrieved visual landmarks should be used to augment step-by-step navigation directions for the navigation route, according to one implementation.  In this manner, the system omits visual landmarks that are occluded by trees or vehicles, obscured due to current lighting conditions, or poorly visible from the user's current vantage for some other reason.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ishikawa in view of Nakamura with the camera of Golding, since using a cell phone camera allows for a point-of-view and field-of-view much closer to that of the driver and also reduces the number of parts needed for the system to work.

Claim(s) 23 to 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Nakamura as applied to claim 1 above, and further in view of Mincey et al. (US 20110178697 A1), hereinafter known as Mincey.
Regarding claims 23 or 24, Ishikawa in view of Nakamura does not explicitly teach the additional limitations of claims 23 or 24 but Mincey teaches the following: (claim 23) the method of claim 1, further comprising selecting additional feature clues for the at least one second landmark based on deviations of the driver from previous route instructions or (claim 24) the method of claim 1, further comprising selecting additional feature clues for the at least one second landmark based on aggregated deviations of a plurality of drivers from previous route instructions including the at least one second landmark. (Mincey, abstract, "Systems and methods are provided for defining a route from a starting point to a destination. The route can include several steps, each including an instruction directing a user to move in a particular manner, and a reference around or near which to follow the instruction. To assist the user in following the directions, a step can include one or more points of interest serving as references. In particular, points of interest having high visibility (e.g., relative to street signs) can be selected to serve as references for the directions. The device can select which points of interest to use based on any suitable criteria, including for example based on the distance of a point of interest from a location where a step requires an instruction, as well as based on visibility attributes of the points of interest."; Mincey, ¶[0020], "The identified route can include one or more turns to follow different roads to the destination. The turns can be identified using different approaches, including for example street names. In some embodiments, however, turns can instead or in addition be identified relative to points of interest that may be easy for a user to see as the user follows the route. For example, turns can be identified based on large buildings, stores, or landmarks that stand out. As another example, turns can be identified based on points of interest or destinations that are known to the user (e.g., a destination that the user previously reached)."; Mincey, ¶[0040], "Any suitable information can be provided as reference 624 for guiding a user along the identified path, including for example any suitable point of interest. For example, reference 624 can include a street name, or a description of particular building or business type (e.g., a gas station). As another example, reference 624 can include a particular business (e.g., In-N-Out), or a previous destination to which the user requested directions (e.g., 76 gas station). As still another example, reference 624 can include an address from a user's contacts (e.g., Mike's house). Each reference 624 can include one or more different elements or types of references. For example, reference 626 can include a street name and information identifying a particular street light (e.g., the first light). As another example, reference 628 can include a particular business name (e.g., 76 gas station) and a contact's address (e.g., Mike's house). In some embodiments, a particular reference can be qualified as a boundary for a step. For example, in reference 628, the step indicates that if the user reaches a particular landmark or known location (e.g., a friend's house), the user has gone to far and strayed off the route."; Mincey, ¶[0045], "In some embodiments, the electronic device can monitor the routes and destinations that the user or other users have followed in the past.  The electronic device can propose routes in which the directions are provided using different points of interests as references, and monitor the success rate for users to stay on the path for each set of directions. The electronic device can then analyze the success rates to determine which points of interest were easily identified and followed when part of directions, and which points of interest were less easily identified and led to more incorrect travel (e.g., missing a turn of the directions). Based on the success rate of each point of interest, the electronic device can increase or decrease a value associated with the points of interest."; and Mincey, ¶[0050], "Using the information of data structure 700, the electronic device (or other route-defining service) can calculate a usefulness or effectiveness of each point of interest (e.g., as a numerical value).  The electronic device can compare the calculated usefulness or effectiveness to that of street names (e.g., a default or standard numerical value), and based on the comparison provide one or both of the point of interest and the street name. In some cases, several points of interest can be provided instead of or in addition to the street name (e.g., if several points of interest have a higher value than the street name or default value). In some cases, the electronic device can provide geographic clues describing the location of a point of interest relative to the route or path as part of the directions (e.g., turn left two lights after you pass Joe's house on your right).")
It would have been obvious to a person having ordinary skill in the art to combine the method of Ishikawa in view of Nakamura with the clues of Mincey, since these clues may reduce the amount of driver confusion and increase the driver’s obedience or ability to follow the route guidance as given, which may also save fuel or energy or time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pleus et al. (DE 102009019702 A1) – discusses specific driver actions.
Hirose et al. (JP 4881493 B1) – discusses using landmarks for navigation.
Koyanagi (US 6078865 A) – discusses using landmarks for navigation.
Davenport et al. (US 20060244830 A1) – discusses using landmarks for navigation.
Hoshizaki (US 20100176987 A1) – discusses using landmarks for navigation.
Epshtein et al. (US 20100250126 A1) – discusses using landmarks for navigation.
Urbach et al. (US 8688377 B1) – discusses using landmarks for navigation.
Uehara (US 20150025731 A1) – discusses specific driver actions.
Crinklaw et al. (US 20170325443 A1) – discusses specific driver actions.
Kim et al. (US 20180052457 A1) – discusses specific driver actions.
Fowe (US 20180374346 A1) – discusses specific driver actions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

October 27, 2022